DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chilton reference (US Patent No. 2,146,528).
5.	Regarding claim 1, the Chilton reference discloses:
a rotary valve internal combustion engine (FIG. 1) comprising: 
a piston (implicit) connected to a crankshaft (14) which piston reciprocates in a cylinder (10), the cylinder (10) having a combustion end (FIG. 1), a combustion chamber being defined in part by the piston and the combustion end of the cylinder (implicit), a valve housing (28) fixed at an outer portion of the combustion end of the cylinder and defining a bore (26) and a generally cylindrical rotary valve (30) rotatable about a rotary valve axis with a close sliding fit in the bore in the valve housing (FIG. 3), the rotary valve having a hollow valve body (FIG. 1) having an interior volume forming a part of the combustion chamber (FIG. 1), wherein the interior volume of the hollow valve body is subjected to combustion gases throughout the cornbustion process (implicit in “valving functions are as in conventional cuff type rotary valves”), and further having in a wall part thereof a port (40) giving, during rotation of the valve, 
6.	Regarding claim 6, the Chilton reference discloses:
a rotary valve internal combustion engine (FIG. 1) comprising: 
a piston (implicit) connected to a crankshaft (14) which piston reciprocates in a cylinder (10), the cylinder (10) having a combustion end (FIG. 1), a combustion chamber being defined in part by the piston and the combustion end of the cylinder (implicit), a valve housing (28) fixed at an outer portion of the combustion end of the cylinder and defining a bore (26) and a generally cylindrical rotary valve (30) rotatable about a rotary valve axis with a close sliding fit in the bore in the valve housing (FIG. 3), the rotary valve having a hollow valve body (FIG. 1) having an interior volume forming a part of the combustion chamber (FIG. 1), wherein the interior volume of the hollow valve body is subjected to combustion gases throughout the cornbustion process (implicit in “valving functions are as in conventional cuff type rotary valves”), and further having in a wall part thereof a port (40) giving, during rotation of the valve, .  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Chilton reference in view of the British reference (GB 584,829).
9.	Regarding claim 2, the Chilton reference fails to disclose:
the valve body is tapered along its axial extent with the diameter of the valve at its open end in the combustion chamber being smaller at ambient temperature than the diameter at its end remote from the combustion chamber to accommodate changes in the profile of the valve body during operation.
The British reference teaches it is conventional in the art of internal combustion engines to provide as taught in the [Abstract] the valve body is tapered along its axial extent with the diameter of the valve (33) at it open end in the combustion chamber (34) being larger at ambient temperature than the diameter at it end remote from the combustion chamber to accommodate changes in the profile of the valve body during operation [Abstract—via ring (31)].  Such configurations/structures would allow a combustion chamber to be formed inside of the valve (FIG. 1).  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a smaller diameter of the valve, since it has been held that mere reversal of the working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Chilton reference, such that the engine further includes the valve body is tapered along its axial extent with the diameter of the valve at its open end in the combustion chamber being smaller at ambient temperature than the diameter at its end remote from the combustion chamber to accommodate changes in the 
10.	Regarding claim 3, the Chilton reference fails to disclose:
wherein the valve body is frusta-conical along at least part of its length. 
The British reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 1) wherein the valve body is frusta-conical along at least part of its length (FIG. 1).  Such configurations/structures would allow a combustion chamber to be formed inside of the valve (FIG. 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Chilton reference, such that the engine further includes wherein the valve body is frusta-conical along at least part of its length, as clearly suggested and taught by the British reference, in order to allow a combustion chamber to be formed inside of the valve (FIG. 1).  
11.	Regarding claim 4, the Chilton reference further discloses:
wherein the valve has a concentric driveshaft mounted in the valve housing so as to allow a slight degree of radial movement of the valve in the valve housing so that the valve acts as an active seal valve.  (FIG. 1—the upper part of valve (42) is a concentric driveshaft mounted in the valve housing.  We know that the valve has a slight degree of radial movement when it is operating based on (Page 2, column 2, lines 10-31) therefore the driveshaft must allow this slight degree of radial movement of the valve in the valve housing to act as an active seal valve).
12.	Regarding claim 5, the Chilton reference further discloses:
wherein the end of the valve driveshafl adjacent the valve body has a reduced diameter to allow said slight degree of radial movement of the valve in the valve housing (FIG. 1—the upper part of valve (42) is an end of the valve driveshaft that is adjacent the valve body and has a reduced diameter.  We know that the valve has a slight degree of radial movement when it is 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747